Citation Nr: 0107948	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  97-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
December 1963, and inactive duty training in August and 
September 1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision in 
which the RO denied a rating in excess of 40 percent for the 
veteran's low back disorder.  The veteran appealed and was 
afforded a hearing at the RO in October 1997.  The veteran's 
claim was denied by the hearing officer as reflected in a 
January 1998 supplemental statement of the case (SSOC).  The 
case was remanded by the Board in October 1999 for 
evidentiary development to comply with 38 C.F.R. § 4.40, 4.45 
and the holding of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The requested development has been completed and the 
case has now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's low back disorder is currently manifested 
by minimal tenderness on palpation with no demonstrated 
neurological deficits, weakness, lack of strength or lack of 
coordination; range of motion testing reflects flexion to 80 
degrees, backward extension to 20 degrees, lateral flexion to 
15 degrees bilaterally, and rotation to 30 degrees 
bilaterally.

2.  The service-connected low back disorder does not result 
in more than severe low back disability.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991);  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as 
amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000.  The veteran has been informed of the 
evidence necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.


When lumbosacral strain is severe with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritis changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

Additionally, limitation of lumbar spine motion is rated as 
40 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).

A 60 percent rating may be assigned analogously for a low 
back disorder other than lumbar intervertebral disc syndrome 
when there is pronounced low back disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5293 (2000).

On VA orthopedic examination in April 1997, the veteran 
complained of residual back pain which radiated with 
increased activity.  The VA examiner reviewed a December 1996 
MRI of the veteran's lumbar spine which was interpreted as 
showing degenerative joint disease with bulging at L2 through 
L5 and mild scoliosis.  A subsequent CT scan in January 1997 
revealed bulging discs at several levels, but no evidence of 
herniation.  On examination, the veteran had mild tenderness 
on palpation of the lumbar spine.  The reflexes were normal 
and there was no evidence of muscle weakness.  Range of 
motion was reported to show flexion to 90 degrees; extension 
to 20 degrees; lateral extension to 15 degrees, bilaterally; 
and rotation to 30 degrees bilaterally.  The diagnostic 
impression was history of low back pain with abnormal MRI/CT 
findings, residual pain and limitation of motion.




At his October 1997 RO hearing, the veteran testified that he 
had an absence of reflexes with pain radiating down his left 
leg and tingling in his toes almost all of the time.  He 
indicated that he was working 40 hours per week and driving 
to and from work, but maintained that his back disorder has 
caused him economic hardship.  The veteran indicated that he 
did not take any medication because of feared side effects.

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss, weakness, excess 
fatigability, incoordination and pain on movement pursuant to 
the guidelines of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  
At the time of the October 1999 Board remand, the evidentiary 
record was complete in terms of the veteran's treatment 
records.  However, there were insufficient clinical findings 
of record to evaluate the above noted manifestations outlined 
in the 
regulations and by the Court in DeLuca, supra.  As such, the 
October 1999 Board remand requested further VA orthopedic 
examination.

Subsequent to the October 1999 Board remand, the veteran 
submitted additional treatment records from his chiropractor, 
Craig W. McGiffin, D.C.  A cover letter from Dr. McGiffin in 
November 1999 noted that the veteran had been under his care 
since July 1997 for palliative relief  of his back pain.  It 
was indicated that x-rays of the veteran's lumbar spine 
showed ligament instability and moderate disc degeneration as 
a result of injury to the lumbar spine.  Lumbar range of 
motion testing in November 1999 showed flexion possible to 70 
degrees; extension to 10 degrees; rotation to 15 degrees 
bilaterally; and lateral flexion to 10 degrees bilaterally.

The veteran was seen for VA neurological and orthopedic 
examinations of his spine in February 2000.  On neurological 
examination, the veteran complained of constant back pain 
since a back injury sustained in service.  He reported 
radiating pain in the left leg from the lateral aspect to the 
posterolateral calf down in to the lateral foot and radiating 
to toes two and three.  Examination was significant for the 


absence of paraspinal muscle tenderness or pain on palpation 
of the vertebral bodies.  There was positive straight leg 
raising on the left at 45 degrees.  Sensory examination 
revealed slightly decreased vibratory sense in the foot but 
normal position, pin, and light touch.  The veteran's gait 
was noted to be slightly antalgic.  He was able to walk on 
his toes, heels, and stand on each leg individually.  
Reflexes were symmetric, graded as 2/4 with reinforcement at 
the patellar and Achilles.  The impression was chronic low 
back pain.  The examiner noted that the veteran's pattern of 
pain was consistent with a low left lumbosacral 
radiculopathy.  The examiner also commented that there were 
no neurological deficits on examination.

On VA orthopedic examination in February 2000, the veteran 
reported an increase in his back pain over the previous three 
years.  He described hurting all of the time with an 
occasionally sharp pain.  He denied weakness, tripping, lack 
of coordination or lack of strength, but indicated that he 
felt some numbness.  He described flare-ups in his back pain 
two times per week which last approximately two hours at a 
time and are relieved by lying down.  He indicated that he 
was no longer receiving chiropractic care as it had not been 
of significant help in alleviating his symptoms.  The veteran 
denied taking any medication for his low back disorder.

On examination, the veteran exhibited no postural 
abnormalities or fixed deformity.  There was minimal 
tenderness on palpation of the lumbar spine and some 
tenderness over the right buttock area and the low back 
musculature on the right side.  Range of motion testing was 
reported as follows: flexion to 80 degrees, extension to 20 
degrees, lateral flexion to 15 degrees in both directions, 
and rotation to 30 degrees in both directions.  The VA 
examiner reported that the veteran's range of motion was 
limited by pain in all directions.  X-rays revealed severe 
disc space narrowing of the L5-S1disc space.  The diagnosis 
was lower degenerative back pain.

A June 2000 MRI of the veteran's lumbar spine was received.  
The MRI was interpreted as showing no evidence of a herniated 
nucleus pulposus, marked 


degeneration of the L4-S1 disc, and diffuse L4-5 and L3-4 
disc bulging, with mild central degenerative stenosis at L4-5 
and posterior central and left paracentral L4-5 annular 
fissuring.

Both VA examinations conducted in February 2000 reported 
limitation of motion consistent with a 40 percent rating 
under either Diagnostic Code 5292.  With respect to the 
evaluation under Diagnostic Code 5295, the clinical findings 
demonstrated on examination were negative for muscle spasm; 
there was evidence of only mild tenderness on palpation and 
demonstrated narrowing of the L5-S1 joint space.  The veteran 
was reported to have additional limitation of motion caused 
by pain, but even with the additional limitation, the 
veteran's low back disorder was not shown to produce more 
than severe disability.  The veteran has maintained that he 
is functionally limited by his low back disability, but the 
evidence reveals that the veteran has been able to continue 
work on a full-time basis 40 hours per week.  There was no 
weakness or incoordination on either of the February 2000 
examinations.

Frank herniation of a lumbar intervertebral disc has been 
ruled out, but some neurological deficit is associated with 
the low back disorder.  This includes numbness and pain 
radiating down the left lower extremity.  Pronounced low back 
disability is not demonstrated neurologically or on any other 
basis.  Demonstrable muscle spasm and an absent ankle jerk 
are not present.  The requirements for a 60 percent rating 
under Diagnostic Code 5293 are not met.

For the reasons noted above, the Board concludes that the 
clinical findings strongly suggest that the veteran's 
disability in the low back equates to no more impairment than 
that contemplated by the currently assigned 40 percent 
rating.  Diagnostic Codes 5292, 5295.  Consequently, a rating 
in excess of 40 percent for a low back disorder is denied.




ORDER

An increased rating for a low back disorder is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

